            Case 4:19-cv-01751-DMR Document 30-1 Filed 08/05/19 Page 1 of 3




 1 Michael S. Kwun (SBN 198945)
   mkwun@kblfirm.com
 2 Nicholas A. Roethlisberger (SBN 280497)
   nroethlisberger@kblfirm.com
 3 KWUN BHANSALI LAZARUS LLP
   555 Montgomery St., Suite 750
 4 San Francisco, CA 94111
   Tel: (415) 630-2350
 5 Fax: (415) 367-1539

 6 Ben Rosenfeld (SBN 203845)
   ben.rosenfeld@comcast.net
 7 ATTORNEY AT LAW
   3330 Geary Blvd., 3rd Floor East
 8 San Francisco, CA 94118
   Tel: (415) 285-8091
 9 Fax: (415) 285-8092

10 Attorneys for Defendant
   ISIS AGORA LOVECRUFT
11

12                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
13                                    OAKLAND DIVISION
14
     PETER TODD, an individual,                Case No.: 4:19-cv-01751-DMR
15
                  Plaintiff,                   DECLARATION OF BEN ROSENFELD
16                                             IN SUPOPORT OF DEFENDANT’S
     vs.                                       MOTION FOR ADMINISTRATIVE
17                                             RELIEF (L.R. 7 11)
   SARAH MICHELLE REICHWEIN aka ISIS
18 AGORA LOVECRUFT, an individual,

19                Defendant.
20

21

22

23

24

25

26

27

28

      DECLARATION OF BEN ROSENFELD ISO DEFENDANT’S MOTION FOR ADMINISTRATIVE RELIEF
                                  (No. 4:19-cv-01751-DMR)
             Case 4:19-cv-01751-DMR Document 30-1 Filed 08/05/19 Page 2 of 3




 1 I, Ben Rosenfeld, hereby declare:

 2          1.     I am an individual, over the age of 18, and co-counsel for Defendant Isis Agora

 3 Lovecruft in the above-entitled action. If called as a witness, I could and would testify

 4 competently as follows.

 5          2.     On July 14, 2019, I obtained the Declaration of Jane Doe (a pseudonym), a

 6 woman who told the defendant that the plaintiff, Peter Todd, had raped her. On July 15, 2019,

 7 we filed Jane Doe’s declaration as Exhibit A to my declaration in support of defendant’s Motion

 8 to Strike…Plaintiff’s Complaint (Doc. No. 20-4). Jane Doe provided her declaration on
 9 condition that her identity be concealed from the public, stating that she was extremely

10 traumatized and expressing fear that disclosure of her identity could subject her to further

11 trauma.

12          3.     On July 19, 2019, I realized that a small amount of information contained in the

13 Declaration of Jane Doe could help to reveal her identity to the public. On the same day, I

14 called the Clerk’s office to ask what could be done. The clerk I spoke to said that he would seal

15 Document No. 20-4—my declaration and exhibits—in its entirety, pending this administrative

16 motion to seal. He explained that because my declaration and the exhibits thereto, including

17 Jane Doe’s declaration, were filed in a single document, as attachments, he would have to seal

18 my entire declaration, rather than just Jane Doe’s declaration.

19          4.     On August 4, 2019, I obtained Jane Doe’s signature to a new declaration in

20 which she agreed to identify herself by her true name, on condition that her new declaration be

21 filed under seal, and that her true name, and certain geographical information which could

22 enable the public to identify her, be redacted from public view. I have reacted her new

23 declaration consistent with this proviso.

24          5.     On August 5, 2019, I sought plaintiff’s counsel’s stipulation to this

25 administrative motion to seal and redact Doe’s second declaration, and plaintiff’s counsel set an

26 email stating that “Plaintiff does not oppose and stipulates to the motion.”

27 / / /

28 / / /

      DECLARATION OF BEN ROSENFELD ISO DEFENDANT’S MOTION FOR ADMINISTRATIVE RELIEF
                                 (No. 4:19-cv-01751-DMR) - 1
            Case 4:19-cv-01751-DMR Document 30-1 Filed 08/05/19 Page 3 of 3




 1          6.     I swear under penalty of perjury that the foregoing is true and correct, except as

 2 to any information stated on information and belief, and as to such information, I believe it to be

 3 true.

 4          Sworn and subscribed to at La Jolla, California:

 5
                   Dated: August 5, 2019          By:    s/ Ben Rosenfeld
 6                                                              Ben Rosenfeld
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      DECLARATION OF BEN ROSENFELD ISO DEFENDANT’S MOTION FOR ADMINISTRATIVE RELIEF
                                 (No. 4:19-cv-01751-DMR) - 2
